Citation Nr: 0920902	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for sinus infections, 
due to an undiagnosed illness.

5.  Entitlement to service connection for throat irritation, 
due to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
disability, due to an undiagnosed illness.

7.  Entitlement to service connection for a skin disability, 
due to an undiagnosed illness.  

8.  Entitlement to service connection for night sweats, due 
to an undiagnosed illness.

9.  Entitlement to service connection for short-term memory 
loss, due to an undiagnosed illness.

10.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

11.  Evaluation of left pes planovalgus deformity, with 
hallux valgus and degenerative arthritis of the first 
metatarsal phalangeal joint, evaluated as 10 percent 
disabling.

12.  Evaluation of right pes planovalgus deformity, with 
hallux valgus and degenerative arthritis of the first 
metatarsal phalangeal joint, evaluated as 10 percent 
disabling.

13.  Evaluation of pterygium, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
September 1992 and from October 2001 to April 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that a September 2007 VA outpatient record 
shows an assessment of Morton's neuroma for the Veteran's 
feet.  This issue is referred to the RO for all appropriate 
action.

The issues  of entitlement to service connection for low back 
pain and entitlement to service connection for short-term 
memory loss and fatigue, due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A hernia was not "noted" on the April 1981 service 
entrance examination.

2.  An entrance examination report for the Veteran's second 
period of service is not of record.

3.  There is clear and unmistakable evidence that a hernia 
pre-existed the first period of active service and clear and 
unmistakable evidence that a hernia was not aggravated during 
the first period of active service.

4.  There is clear and unmistakable evidence that a hernia 
pre-existed the second period of active service and clear and 
unmistakable evidence that a hernia was not aggravated during 
the second period of active service.

5.  Tinnitus began during the Veteran's second period of 
service.

6.  The Veteran's sinus infections are shown to be 
attributable to the diagnosis of rhinitis.

7.  Rhinitis was not manifest during service and is not 
related to the Veteran's active service.

8.  The Veteran's throat irritation is shown to be 
attributable to rhinitis and gastroesophageal reflux disease 
(GERD).

9.  GERD was not manifest during service and is not related 
to the Veteran's active service.

10.  Objective indications of respiratory problems as a 
chronic disability are not demonstrated.

11.  Objective indications of a skin disorder as a chronic 
disability are not demonstrated.

12.  Night sweats, due to an undiagnosed illness, are 
attributable to service.

13.  The Veteran's left pes planovalgus deformity is 
productive of no more than moderate disability.

14.  The Veteran's left hallux valgus has not required 
surgery and is not equivalent to amputation of the great toe.

15.  The Veteran's right pes planovalgus deformity is 
productive of no more than moderate disability.

16.  The Veteran's right hallux valgus has not required 
surgery and is not equivalent to amputation of the great toe.

17.  The Veteran's best corrected visual acuity is shown to 
be better than 20/40 in one eye and better than 20/50 in the 
other eye.  There is no vision defect due to the service-
connected disability.



CONCLUSIONS OF LAW

1.  A hernia clearly and unmistakably pre-existed the first 
period of service, and clearly and unmistakably was not 
aggravated by the first period of service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  A hernia clearly and unmistakably pre-existed the second 
period of service, and clearly and unmistakably was not 
aggravated by the second period of service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  The Veteran does not exhibit signs and symptoms of sinus 
infections as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).

5.  Sinus infections, diagnosed as rhinitis, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  The Veteran does not exhibit signs and symptoms of throat 
irritation as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).

7.  Throat irritation, diagnosed as GERD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

8.  The Veteran does not exhibit signs and symptoms of a 
respiratory disability as a manifestation of an undiagnosed 
illness that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).

9.  The Veteran does not exhibit signs and symptoms of a skin 
disability as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).

10.  Night sweats due to an undiagnosed illness were incurred 
in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).

11.  The criteria for an evaluation in excess of 10 percent 
for left pes planovalgus deformity, with hallux valgus and 
degenerative arthritis of the first metatarsal phalangeal 
joint, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

12.  The criteria for an evaluation in excess of 10 percent 
for right pes planovalgus deformity, with hallux valgus and 
degenerative arthritis of the first metatarsal phalangeal 
joint, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

13.  The criteria for a compensable evaluation for pterygium 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.75, 4.76, 4.84a, Diagnostic Code 6034 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

Letters dated in May and July 2004 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show to 
substantiate service connection claims.  He was also informed 
of what the evidence needed to show in order to substantiate 
his claims based on undiagnosed illness.

In October 2008, the Veteran received notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's rating claims, they are all 
appeals of an initial grant of service connection and 
assignment of evaluation.  Where the original claim has been 
substantiated and the appellant disagrees with the initial 
rating assigned, the VCAA requires no additional notice.  
Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in February 2009, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination with regard to his sinus infection 
and throat irritation claims.  The Veteran has not been 
afforded complete examinations including etiological opinions 
on the issues regarding hernia, a respiratory disorder, and a 
skin disorder.  With regard to the hernia, the record is 
sufficient to decide the claim.  As indicated below, the 
record establishes that the Veteran's hernia existed prior to 
service, and he received no treatment in service for this 
disorder.  In the absence of any in-service event or injury, 
an examination is not warranted.  With regard to the 
respiratory and skin disorders, the evidence shows there are 
no objective manifestations of these complaints.  The 
Veteran's lungs and skin were normal on examination, and 
there have been no diagnoses with regard to these claims.  
Therefore, an examination is not warranted.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With regard to the August 2004 examination, it is adequate 
with regard to the sinus infection and throat irritation 
claims.  The examination was conducted by a medical 
professional, who solicited history from the Veteran, 
conducted diagnostic tests, and gave diagnoses based on the 
evidence.  As such, it was adequate.  The August 2008 VA 
examinations pertaining to the Veteran's feet and eyes were 
both conducted by specialists.  They solicited symptoms from 
the Veteran, conducted tests, and provided conclusions and 
diagnoses based on the record.  Therefore, these examinations 
were adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran has 
not alleged that any of the claimed disabilities were 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.


I.  Service Connection Claims

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2008).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.


A.  Hernia

The Veteran has contended that he has a hernia that should be 
service connected.

The Veteran's entrance examination dated in April 1981 shows 
that all systems were normal, including the abdomen and 
viscera, and no defects or diagnoses were noted.  The Veteran 
reported a history of a hernia.  It was noted that he had a 
right inguinal hernia repair in infancy with no problems.  
The Veteran's March 1992 separation examination report shows 
his abdomen and viscera were normal, and he was qualified for 
world-wide service.  He reported a medical history of a 
hernia, which was noted to have been performed when the 
Veteran was two months old.

An April 1993 report of medical history shows the Veteran 
reported a history of a hernia.  It was noted he had a right 
inguinal hernia repair when he was a newborn.  The April 1993 
examination of the Veteran's abdomen and viscera was normal.  
The Veteran's June 1998 report of medical history shows he 
had a hernia of the left abdomen as an infant.  It was 
surgically corrected with no complications and no sequelae.  
The June 1998 examination of the Veteran's abdomen and 
viscera was normal.  A November 2002 report of medical 
history shows the Veteran denied a history of hernia.  
Examination of his abdomen and viscera was normal.

In August 2004, the Veteran underwent VA examination.  He 
stated that he was born with a left inguinal hernia that 
resolved after he had surgery in childhood.  This occurred in 
1963.  With regard to his left inguinal herniography, the 
Veteran believed it limited his mobility.


First Period of Service

The Veteran's first period of service was from November 1981 
to September 1992.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  
In this case, a hernia was not "noted" on the April 1981 
service entrance examination report.  The Veteran's abdomen 
and viscera were normal.  While the appellant indicated a 
history of a hernia, such does not constitute "notation" of 
a hernia.  Id.  Therefore, the appellant is entitled to a 
presumption of soundness at service entrance.

As noted, at service entrance in 1981, the Veteran reported a 
history of a hernia when he was an infant.  It had been 
repaired, and he had no problems.  The same history was 
reported during the March 1991 separation examination, and 
the examination of the Veteran's abdomen and viscera was 
normal at that time.  There is no evidence in the service 
records that the Veteran was treated for a hernia or any 
residuals thereof during his first period of service.  The 
Veteran has not contended that he was treated for a hernia or 
any residuals during this period of service.  When asked for 
his medical history in August 2004, the Veteran only reported 
that he believed that his hernia repair limited his mobility.

The Board finds that the competent, consistent evidence 
constitutes clear and unmistakable evidence that the hernia 
existed prior to service.  The Veteran always reported that 
his hernia occurred during infancy and that he underwent 
surgery at that time.  He reported this on entry to and 
separation from service.  He reported this same history 
during his August 2004 VA examination.  The Veteran has never 
reported a history inconsistent with these statements, and 
there is no evidence of record to contradict these 
statements.

The in-service and post-service records and statements that a 
hernia existed prior to service constitute clear, 
unmistakable evidence that the hernia pre-existed service and 
such is supported by all history proved by the record.  The 
Board also concludes that once a professional has established 
the existence of a diagnosis, a layman is competent to report 
the date of onset.  See Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  Here, the medical and lay evidence clearly and 
unmistakably establishes that a hernia pre-existed service.

The Board also finds that there is "clear and unmistakable" 
evidence demonstrating that pre-existing hernia was not 
aggravated by service.  Cotant v. Principi, 17 Vet. App. 117, 
131 (2003) (holding that the clear and unmistakable evidence 
standard in 38 C.F.R. § 3.306(b) is "onerous" and requires 
an "undebatable" result); Vanerson v. West, 12 Vet. App. 
254, 261 (1999) (noting that the standard of proof for 
rebutting the presumption of soundness is not merely evidence 
that is cogent and compelling, i.e., a sufficient showing, 
but evidence is that is clear and unmistakable, i.e., 
undebatable).

The service records from the first period of service contain 
no evidence of treatment for or complaints of a hernia or any 
residuals thereof.  The entry and separation examinations 
were normal with regard to the Veteran's abdomen and viscera.  
The Veteran has not made a contention that his hernia or 
residuals were aggravated during his first period of service.  
The evidence constitutes clear and unmistakable evidence that 
a hernia was not aggravated during service.  Accordingly, 
because there is clear and unmistakable evidence that the 
pre-existing hernia was not aggravated during service, the 
Board concludes that the presumption of soundness has been 
rebutted in this case.  VAOPGCPREC 3-03.  Stated differently, 
a hernia was not incurred in or aggravated during his first 
period of service.


Second Period of Service

The Veteran's second period of service was from October 2001 
to April 2003.

There is no entrance examination of record for the Veteran's 
second period of service.  Therefore, he is entitled to a 
presumption of soundness at service entrance.

There is no evidence in the service records from the second 
period of service that the Veteran was treated for a hernia 
or any residuals thereof.  He has not contended that he was 
treated for a hernia or any residuals during this period of 
service.  When asked for his medical history in August 2004, 
the Veteran only reported that he believed that his hernia 
repair limited his mobility.

The Board finds that the competent, consistent evidence 
constitutes clear and unmistakable evidence that the hernia 
existed prior to the second period of service.  As indicated 
above, the evidence of record shows the Veteran's hernia 
occurred during infancy and that he underwent surgery at that 
time.  He reported this history during his August 2004 VA 
examination.  The Veteran has never reported a history 
inconsistent with these statements, and there is no evidence 
of record to contradict these statements.

The in-service and post-service records and statements that a 
hernia existed prior to the second period of service 
constitute clear, unmistakable evidence that the hernia pre-
existed service and such is supported by all history proved 
by the record.  Here, the medical and lay evidence clearly 
and unmistakably establish that a hernia pre-existed service.

The Board also finds that there is "clear and unmistakable" 
evidence demonstrating that pre-existing hernia was not 
aggravated by service.  Cotant v. Principi, 17 Vet. App. 117, 
131 (2003) (holding that the clear and unmistakable evidence 
standard in 38 C.F.R. § 3.306(b) is "onerous" and requires 
an "undebatable" result); Vanerson v. West, 12 Vet. App. 
254, 261 (1999) (noting that the standard of proof for 
rebutting the presumption of soundness is not merely evidence 
that is cogent and compelling, i.e., a sufficient showing, 
but evidence is that is clear and unmistakable, i.e., 
undebatable).

The service records from the second period of service contain 
no evidence of treatment for or complaints of a hernia or any 
residuals thereof.  The separation examination was normal 
with regard to the Veteran's abdomen and viscera.  The 
Veteran has not made a contention that his hernia or 
residuals were aggravated during his second period of 
service.  The evidence constitutes clear and unmistakable 
evidence that a hernia was not aggravated during service.  
Accordingly, because there is clear and unmistakable evidence 
that the pre-existing hernia was not aggravated during 
service, the Board concludes that the presumption of 
soundness has been rebutted in this case.  VAOPGCPREC 3-03.  
Stated differently, a hernia was not incurred in or 
aggravated during the second period of service.


B.  Tinnitus

The Veteran has contended that he has tinnitus that began in 
service.

The Veteran's April 1981 entrance examination and March 1992 
separation examination show that he denied a history of ear 
trouble, and examination of the Veteran's ears was normal.

An October 1994 service record shows the Veteran denied he 
ever had ringing in the ears.

There are two November 2002 service records contained in the 
claims file.  In one, the Veteran denied tinnitus.  In the 
other, he reported a history of ringing in the ears.

Two February 2003 service records show the Veteran reported a 
history of exposure to gunfire and was found to have 
tinnitus.

In August 2004, the Veteran underwent VA examination.  He 
indicated that his tinnitus began in 1983.  He was diagnosed 
with intermittent tinnitus with an unknown etiology.

Based on a review of the record, the Board finds that the 
evidence supports a finding that the Veteran's tinnitus began 
during his second period of service.  While the Veteran 
reported that this disability began in 1983, the record 
contradicts this statement but supports a finding that it 
began during the Veteran's second period of service.  The 
record shows the Veteran first reported this disorder to a 
physician in November 2002, during his second period of 
service.  The Board finds that this statement to be credible 
in light of the report of similar symptoms in February 2003.  
The Board places probative weight on a Veteran's report of 
symptoms to a physician the first time he seeks treatment for 
a particular disorder.

As such, the Board finds that service connection for tinnitus 
is warranted.  The claim is granted.


C.  Undiagnosed Illness

The Veteran has contended that several disabilities are the 
result of undiagnosed illnesses.

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2008).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

The Veteran's service personnel records show he had service 
in the Desert Shield/Storm area of responsibility from 
September 1991 to December 1991.  As such, he is a Persian 
Gulf veteran.





Sinus Infections,  Throat Irritation, Respiratory Problems, 
and Skin Disorder

The Veteran contends that he has sinus infections, throat 
irritation, respiratory problems, and a skin disorder that 
are due to an undiagnosed illness.

Service examinations dated in April 1981, March 1992, April 
1993, June 1998, and November 2002 show that examination of 
the Veteran's sinuses, nose, chest, and skin was normal, with 
the exception of a notation of scars and a birth mark in 
March 1992.  He specifically denied a history of sinusitis, 
shortness of breath, skin diseases, or ear, nose, or throat 
trouble in April 1981, March 1992, April 1993, June 1998, and 
November 2002.  Service treatment records dated in February, 
May, and November 1986 show the Veteran was treated for a 
viral syndrome and rule out upper respiratory infection.  A 
September 2003 service record shows a diagnosis of an upper 
respiratory infection.

In a July 2004 written statement, the Veteran contended that 
he was treated for sinusitis almost every year.  He also 
stated that he had respiratory problems and other ailments 
shortly after he returned home from the Persian Gulf.  The 
smoke had been thick, and it was difficult to breathe.  He 
indicated that he had very dry skin and used mineral oil and 
a water softener.

In August 2004, the Veteran underwent VA examination.  He 
stated that his sinus infections began in 1991 and caused his 
sore throat.  He indicated that the symptoms were constant.  
Examination was normal, and there was a negative sinus 
series.  The diagnosis was chronic rhinitis with no 
difficulty clearing phlegm and throat irritation.  GERD was 
also diagnosed.  Examination of the skin was normal.

A September 2004 private radiology report revealed 
incompetence of the cardias, resulting in small 
gastroesophageal reflux.

In a June 2008 VA outpatient treatment record, the Veteran 
denied shortness of breath.

After reviewing the evidence, the Board finds that service 
connection for sinus infections and throat irritation, as due 
to an undiagnosed illness, is not warranted.  The Veteran's 
complaints of sinus infections have been attributed to 
rhinitis, and his complaints of throat irritation have been 
attributed to the rhinitis and GERD.  As these symptoms are 
attributable to a clinical diagnosis, service connection on 
this basis is not warranted.

Moreover, the Board finds that direct service connection is 
not warranted for rhinitis or GERD.  While the Veteran stated 
during his August 2004 VA examination that these symptoms 
began in 1991, he specifically denied a history of such 
symptoms multiple times, including in April 1993, June 1998, 
and November 2002.  Additionally, when the Veteran first 
submitted a claim for benefits in November 1992, he advanced 
no claims regarding sinus infections or throat irritation.  
The appellant's silence, when otherwise affirmatively 
speaking, constitutes negative evidence.  As such, his more 
recent statement that these symptoms began in 1991 is not 
credible in light of the more probative evidence showing 
otherwise.  Thus, continuity since separation is not 
established.  Furthermore, while the Veteran was treated for 
viral syndrome and rule out upper respiratory infection, the 
service records show he was not diagnosed with GERD or 
rhinitis during service.  Finally, there is no competent 
opinion of record showing a relationship between the 
Veteran's currently diagnosed rhinitis or GERD and his 
service.

With regard to the Veteran's complaints of respiratory 
problems and a skin disability, the Board finds that service 
connection is not warranted.  In this regard, the Board notes 
that the record contains no evidence documenting objective 
indications of chronic disability manifested by respiratory 
problems or a skin disability.  The Veteran did not report 
respiratory problems during his August 2004 VA examination, 
and x-rays of his chest showed the lungs were satisfactorily 
expanded and clear.  As such, while the Veteran complained 
that he experienced respiratory problems after returning from 
the Persian Gulf, there is no evidence documenting objective 
indications of this disability.  Furthermore, the Veteran's 
skin was normal, except for scars and a birth mark, on 
examination during service and in August 2004.  Thus, while 
the Veteran complained of dry skin after returning from the 
Persian Gulf, there is no evidence documenting objective 
indications of this disability.

In addition, direct service connection is not warranted for 
respiratory problems.  The Veteran specifically denied such 
symptoms in April 1993, June 1998, and November 2002.  His 
lungs were normal on examination at those times.  
Furthermore, the Veteran initially raised a compensation 
claim in November 1992 but did not raise a claim with regard 
to respiratory problems.  Such constitutes negative evidence.  
Thus, the Veteran's complaints of respiratory problems after 
his return from service are not credible and do not establish 
continuity of symptomatology since service.  Finally, there 
is no competent opinion of record showing a relationship 
between respiratory problems and service.  With regard to a 
skin disability, the Veteran denied a history of skin 
diseases in March 1992, April 1993, June 1998, and November 
2002.  Therefore, while he later indicated that he had severe 
dry skin since returning from the Persian Gulf, this is 
contradicted by the more probative and contemporaneous 
evidence.  As such, continuity of symptomatology since 
service is not established.  There is no competent opinion of 
record showing a relationship between a skin disorder and 
service.

Therefore, the Board concludes that the evidence 
preponderates against the Veteran's claims of entitlement to 
service connection for sinus infections, throat irritation, 
respiratory problems, and a skin disability, and the claims 
must be denied.


Night Sweats

With regard to the Veteran's claim of entitlement to service 
connection for night sweats due to an undiagnosed illness, 
the Board finds that the claim should be granted.  The 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  The 
Veteran began reporting night sweats in a June 1998 service 
record.  He stated in July 2004 that he had night sweats even 
in cold weather.  The August 2004 VA examiner indicated that 
there was no pathology to render a diagnosis for the night 
sweats.  He again reported this symptom in a March 2006 VA 
outpatient record.  The Board finds the Veteran's statements 
regarding his night sweats to be consistent and credible.  He 
first reported these during a June 1998 service examination, 
several years before initiating the current claim.  However, 
there is no competent evidence linking the disability to 
underlying pathology, as indicated by the August 2004 VA 
examiner.  There is no other competent opinion of record with 
regard to whether the night sweats are attributable to a 
clinical diagnosis.  Under the circumstances, there is 
disability, manifested by night sweats, due to an undiagnosed 
illness. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.  The 
Veteran's claim is granted.


II.  Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).


Feet

The Veteran has disabilities of the feet, diagnosed as pes 
planovalgus deformity, with hallux valgus and degenerative 
arthritis of the first metatarsal phalangeal joint, each 
evaluated as 10 percent disabling.

Both disabilities are rated under the criteria for 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5276 (2008).  The Veteran's 
specific disability is not listed on the Rating Schedule, and 
the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2008).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
flatfoot.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe, is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

In August 2004, the Veteran underwent VA examination.  He 
complained of pain, stiffness, and fatigue at rest or when 
standing and walking.  He has had no surgery.  His feet 
turned in and caused him to walk on the outside of his feet.  
Examination of the feet revealed no signs of painful motion, 
edema, disturbed circulation, weakness, atrophy or 
tenderness.  The Veteran did not have flat feet.  The plantar 
surface palpation revealed no tenderness, and there was a 
good alignment of both Achilles tendons.  He did not have 
claw feet.  Dorsiflexion of all toes produced no pain.  
Palpation of the metatarsal heads of the toes produced no 
tenderness.  There were no hammertoes or Morton 
metatarsalgia.  The Veteran had a moderate bilateral hallux 
valgus deformity.  Hallux rigidus was absent.  X-rays of the 
feet showed moderate bilateral pes planovalgus deformity.  
There was moderate bilateral hallux valgus and degenerative 
arthritic changes of each first metacarpal phalangeal joint.  
This was the diagnosis.

A February 2006 VA outpatient record shows the Veteran 
complained of pain in his feet.  He had to warm them up after 
waking in the morning.  He wore arch supports.

A May 2006 VA record shows the Veteran complained of foot 
pain.  On examination, there was decreased medial arch 
bilaterally with decreased range of motion of the first 
metacarpal phalangeal joint without crepitus.  There was mild 
pain on the ends of the range of motion bilaterally.  There 
was adequate subtalar joint range of motion and decreased 
range of motion of the Achilles.  The assessment was pes 
planus with first metacarpal phalangeal joint jamming.

A September 2007 VA treatment record shows the Veteran 
complained of forefoot pain.  The assessment was Morton's 
neuroma.

In August 2008, the Veteran underwent VA examination.  He had 
a history of foot cramps.  He has been treated with 
injections and orthotics.  On examination, the Veteran had 
right more than left foot bunion deformity with hallux 
valgus.  He had mild joint line tenderness to palpation of 
the first metatarsophalangeal joints.  He had passive range 
of motion to 30 degrees of dorsiflexion and 20 degrees of 
plantar flexion on the right and 20 degrees of dorsiflexion 
and 10 degrees of plantar flexion on the left.  He had a 
moderate, bilateral, symmetrical pes planus foot with mild 
preservation of the longitudinal arches.  He did not have 
pain on manipulation of either foot.  The Veteran had mild 
tenderness to palpation in the plantar fascia and soles.  
There was no painful motion, edema, weakness, or instability.  
Gait and weight bearing were normal.  The diagnosis was 
moderate bilateral symmetric pes planus and mild plantar 
fasciitis, which would not have substantial limitation of 
ambulatory activities.  There were bilateral bunion 
deformities.

Under the criteria of Diagnostic Code 5276, the Board finds 
that an increased evaluation is not warranted for either the 
left or right foot.  The evidence shows the Veteran's pes 
planovalgus deformities are no worse than moderate 
disabilities.  Neither foot disability meets the criteria for 
an increased evaluation, including objective evidence of 
deformity, swelling on use, or characteristic callosities.  
The VA examinations specifically show that these symptoms 
were not present in either foot.  The August 2004 VA 
examination showed there was no pain on manipulation.  The 
August 2008 VA examination report showed that while the 
Veteran had some pain on manipulation of the plantar fascia 
and soles, there was no pain on manipulation of the feet.  As 
such, the Board finds that an increased evaluation for either 
foot under the criteria of Diagnostic Code 5276 is not 
warranted.

While the Veteran has been shown to have hallux valgus of the 
feet, there is no evidence that it required surgery or was 
severe and equivalent to amputation of the great toe.  While 
the examiner did not make this specific finding, the evidence 
shows the Veteran is able to move his big toes, and he has a 
normal gait.  Thus, while the Veteran may be separately rated 
under these criteria, the evaluations would be 
noncompensable.

While the Veteran was shown to have some limited motion of 
his big toes, he has not been diagnosed with hallux rigidus.  
The August 2004 VA examination specifically noted there was 
no hallux rigidus.  Thus, evaluation under Diagnostic Code 
5280 is not warranted.  It was specifically noted on 
examination that the Veteran does not have claw feet.  Thus, 
evaluation under Diagnostic Code 5278 is not warranted.  

Finally, under the criteria of Diagnostic Code 5284, the 
Board finds that an increased evaluation is not warranted.  
The Veteran has no more than a moderate injury of either 
foot.  As indicated above, he had a normal gait, and there 
was very little, if any, pain on manipulation.  As such, the 
Board finds that both feet are productive of no more than a 
moderate foot injury.

We note that the Veteran has been diagnosed with Morton's 
neuroma.  This issue has been referred to the RO above, as it 
would be rated separately from the disability evaluated here.

Therefore, the Board finds that the evidence preponderates 
against a finding that the Veteran's foot disabilities 
warrant an increased evaluation.  The claims are denied.


Pterygium

The Veteran's pterygium is evaluated as noncompensable under 
the criteria of 38 C.F.R. § 4.84a, Diagnostic Code 6034 
(2008), which instructs that pterygium should be rated for 
loss of vision, if any.

Loss of vision is rated under 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  A noncompensable rating is assigned when 
vision is 20/40 in both eyes.  A 10 percent evaluation is 
assigned when vision is 20/50 in one eye and 20/40 in the 
other eye, or when vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating.  See 
38 C.F.R. § 4.75.

An August 2004 private treatment record shows the Veteran had 
20/20 corrected vision in both eyes.

In August 2008, the Veteran underwent VA examination.  He 
complained that his eyes were dry, and his pterygium was 
bigger.  Best corrected visual acuity was 20/20 in both eyes.  
The examiner noted that a visual defect was not present.  He 
remarked that the bilateral pterygium were small and not 
causing any complications.  They had no effect on vision or 
dry eye symptoms.

Given that the medical findings do not support a finding of 
loss of vision to include a vision defect (field of vision), 
there is no basis for a compensable rating for the Veteran's 
service connected pterygium, left eye.  See 38 C.F.R. §§ 
4.75, 4.84a, Diagnostic Code 6034 (2008).  While the Board is 
cognizant of the Veteran's assertions regarding his eye, the 
Veteran's pterygium rating is based on loss of vision, and 
the evidence of record shows that a compensable rating is not 
warranted.  In sum, the Board concludes that the observations 
of a skilled professional are more probative than the 
Veteran's assertions.

Other potentially applicable rating provisions have been 
considered, but the criteria for a compensable rating still 
are not met.  See generally 38 C.F.R. § 4.84a.  The claim 
must be denied.


Conclusion

Finally, the Board has considered whether the Veteran's 
appeals should be referred for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2008).  In this respect, the 
Board notes that the medical evidence fails to show and the 
Veteran has not asserted that he required any hospitalization 
for his pterygium or feet disabilities.  In the August 2004 
VA examination report, the examiner noted that, with regard 
to his feet, the Veteran "lost one time per week over a 
period of years."  In August 2008, the Veteran indicated 
that he was unemployed.  It is unclear from the August 2004 
VA examination report how much the Veteran was contending 
that his feet disabilities impacted his employment.  
Nevertheless, taking all of the evidence of record into 
account, the Board finds that the disability evaluations 
assigned adequately contemplate the level of interference 
with employment that is shown.  With regard to his eyes, the 
Veteran has not contended that this interferes with his 
employment, and the evidence shows no such interference.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed and uniform evaluations are warranted.


ORDER

Service connection for a hernia is denied.

Service connection for tinnitus is granted.

Service connection for sinus infections, due to an 
undiagnosed illness, is denied.

Service connection for throat irritation, due to an 
undiagnosed illness, is denied.

Service connection for a respiratory disability, due to an 
undiagnosed illness, is denied.

Service connection for a skin disability, due to an 
undiagnosed illness, is denied.

Service connection for night sweats, due to an undiagnosed 
illness, is granted.

An evaluation in excess of 10 percent for left pes 
planovalgus deformity, with hallux valgus and degenerative 
arthritis of the first metatarsal phalangeal joint is denied.

An evaluation in excess of 10 percent for right pes 
planovalgus deformity, with hallux valgus and degenerative 
arthritis of the first metatarsal phalangeal joint is denied.

A compensable evaluation for pterygium is denied.




REMAND

The Board finds that the Veteran's claim of entitlement to 
service connection for low back pain must be remanded.  
Service records show the Veteran denied a history of 
recurrent back pain in April 1981 and March 1992.  A June 
1995 service record shows the Veteran was returning from a 
training with the Air Force reserves when he injured his back 
during airplane turbulence.  The diagnosis was mechanical low 
back pain.  A September 1995 service document shows this 
injury was determined to be in the line of duty.  A February 
2003 service treatment record shows the Veteran complained of 
low back pain.  In August 2004, the Veteran underwent VA 
examination.  A lumbar strain was diagnosed, but the examiner 
did not give an opinion as to whether the disorder was 
related to the Veteran's service.  A December 2007 VA x-ray 
report shows the Veteran had an S1 transitional vertebra with 
a congenital body defect of the post right element of S1.  
The diagnosis was chronic low back pain, probably of 
myofascial origin.  Given the injury found to be in the line 
of duty and the post-service diagnosis of lumbar strain, the 
Board finds that a remand is necessary to afford the Veteran 
an examination and request an opinion as to whether any 
currently diagnosed low back disorder is related to service.

With regard to the Veteran's claim of entitlement to service 
connection for short-term memory loss, due to an undiagnosed 
illness, the Board finds that a remand is necessary.  The 
Veteran stated in July 2004 that he experienced short-term 
memory loss for names, objects, and directions.  In December 
2004, the Veteran underwent VA examination.  The examiner 
found some impairment of memory and indicated that 
determining the basis of the memory problems required 
additional testing.  A January 2005 addendum to the VA 
examination report indicated that psychometric testing was 
conducted, and the Veteran was found to have a subtle 
impairment in memory.  No etiology was given, but it was 
recommended that the Veteran undergo an additional sleep 
study, as a sleep disorder may partly account for the 
insufficient memory.  A July 2005 private treatment record 
suggested that the Veteran's memory problems were really 
problems with concentration.  The Board finds that the 
Veteran has been shown to have some impairment of memory.  
However, the evidence of record, while suggesting two 
possible reasons for this symptom, is not adequate to decide 
this appeal.  One record suggested the Veteran undergo a 
sleep study.  There is no indication in the record that this 
was performed.  Since the evaluation of the Veteran's memory 
impairment is incomplete, the Board finds that a remand is 
necessary to afford him an examination.

Likewise, the Veteran's claim of entitlement to service 
connection for fatigue, due to undiagnosed illness, must be 
remanded.  The August 2004 VA examiner commented that, with 
regard to fatigue, there was no pathology to render a 
diagnosis.  The December 2004 VA psychiatric examination 
report indicated that sleep problems may contribute to the 
Veteran's fatigue.  The Veteran was examined specifically for 
chronic fatigue syndrome in December 2004 and the disorder 
was not diagnosed.  However, the examiner did not provide an 
opinion as to whether the fatigue experienced by the Veteran 
had a known clinical etiology or was related to service.  
This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine whether he has a 
currently diagnosed low back disorder.  
The claims folder should be made available 
to the examiner for review.  The examiner 
is asked to provide an opinion as to 
whether it is at least as likely as not 
(at least a 50/50 probability) that any 
currently diagnosed back disorder is 
related to service, including the 
documented injury in June 1995.  A 
rationale should be provided for any 
conclusions reached.

2.  Schedule the Veteran for an 
examination to evaluate his complaints of 
short-term memory loss and fatigue.  The 
claims folder should be made available to 
the examination for review.  The examiner 
is asked to determine whether the Veteran 
has any memory impairment or fatigue.  The 
examiner is then asked to comment on the 
likely etiology, if any, of the Veteran's 
memory problems and fatigue.  Any 
necessary tests should be conducted, 
including a sleep study, if the examiner 
deems it appropriate.  A rationale should 
be provided for any conclusions reached.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


